Order unanimously affirmed without costs. *868Memorandum: Contrary to the contention of plaintiff, Supreme Court did not abuse its discretion in granting his motion to compel his attorney to sign a consent to change attorney form upon the condition that his incoming attorneys reimburse his former attorney for actual cash disbursements. The payment of those disbursements was an advance of litigation expenses for which plaintiff is ultimately responsible (see, Code of Professional Responsibility DR 5-103 [b] [1] [22 NYCRR 1200.22 (b) (1)]; NY St Bar Assn Opn No. 653 [1993]). Plaintiffs former attorney is not required to defer recoupment until plaintiffs ultimate recovery (see, Caruso v Sinistorie, 18 AD2d 1074, 1075). (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Counsel Fees.) Present — Pigott, Jr., P. J., Green, Hayes, Wisner and Lawton, JJ.